Title: From James Madison to William Taylor, 22 November 1823
From: Madison, James
To: Taylor, William


        
          Dear Sir
          Montpr. Novr. 22 1823
        
        I have recd. your favor of the 15th inst: which affords me an oppy. of thanking you at the same time for your letter from Mexico, valuable both for the facts stated in it, & for the prophetic remarks which events confirmed.
        Mexico must always have been made interesting by its original history by its physical peculiarities, and by the form & weight of its colonial yoke. The Scenes thro’ which it has latterly passed, and those of which it is now the Theatre, have given a new force to the public feeling, and this is still

further enlivened by the prospect before it, whether left to itself or doomed as it probably is to encounter the interference of the powerful Govts. confederated agst. the rights of Man and the reforms of Nations. With the U S. Mexico is now connected not only by ties of neighbourhood & of commercial interests, but of political affinities & presidential calculations: we necessarily therefore turn an anxious eye to every thing that can affect its career and its destiny.
        These observations make it needless to say that the communications you offer, whilst stationed in that country will be recd. with a due sense of your kindness. I feel some scruple nevertheless in saying so of a correspondence, which on one side must be passive only. The scruple would be decisive if I did not trust to your keeping in mind, that the mere gratification of a private friend is lighter than a feather, when weighed agst. your private business or your official attentions.
        Your friends in this quarter wd. have recd. much pleasure from a visit if you cd. have conveniently made it. They are all I believe in good health, with the exception of Mrs. J. Taylor, who has laboured under a tedious complaint, which appears to have very nearly finished its fatal task.
        I am glad to learn that the President has given you so acceptable a proof of the value he sets on your services. It augurs a continuance of his friendly attention as far as may consist with his estimates of other public obligations. In whatever circumstances you may be placed I wish you health & success: in which Mrs M. joins, as she does in the esteem & regard of which I beg you to be assured.
      